DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: spring element in claims 5 and 11.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Applicant’s disclosure as originally filed recites a spring element to be a coil spring (page 3, first sentence of last paragraph on the page).
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the at least one spring element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CN 201037739 Y) as provided by (CN 201037739 Y) machine translation as an English language equivalent.

Claim 1:
Chen discloses a method for producing a heat pipe (para [0028]) comprising, providing a casing element (1) (figs. 1-4, para [0025]); arranging a coherent capillary structure (2) on the casing element (1), wherein the capillary structure (2) is connected to the casing element (1) (figs. 1-4, para [0012] and [0028]).

Claim 2:
Chen discloses the method according to claim 1, wherein a metal mesh is used as the capillary structure (2) (figs. 1-4, para [0028]).

Claim 4:
Chen discloses the method according to claim 1, wherein the capillary structure (2) has a total length and is connected to the casing element (1) across the total length (see annotated reproduction of fig. 4, below).

    PNG
    media_image1.png
    302
    580
    media_image1.png
    Greyscale

Claim 5:
Chen discloses the method according to claim 1, wherein, in the casing element (1), prior to connecting the capillary structure (2) to the casing element (1), at least one spring element (3) is arranged such that the capillary structure (2) is arranged between the casing element (1) and the spring element (3) (figs. 1 and 2, para [0028]).

Claim 6:
Chen discloses the method according to claim 5, wherein a coil spring (3) is used as the spring element (3) (figs. 1 and 2, para [0027]).

Claim 7:
Chen discloses the method according to claim 1, wherein a metal pipe (copper or stainless steel) is used as the casing element (1) (figs. 1 and 2, para [0025]).

Claim 8:
Chen discloses a heat pipe (para [0002]) comprising a casing element (1) and a coherent capillary structure (2) which is surrounded by the casing element (1) (figs 1-4, para [0028]), wherein the capillary structure (2) is connected to the casing element (1) (figs. 1-4, para [0028]).

Claim 9:
Chen discloses the heat pipe according to claim 8, wherein the capillary structure (2) is a metal mesh (figs. 1-4, para [0028]).

Claim 11 (as best understood by examiner):
Chen discloses the heat pipe according to claim 8, wherein the capillary structure (2) is arranged between the casing element (1) and the at least one spring element (3) (figs. 1-4, para [0028]).

Claim 12:
Chen discloses the heat pipe according to claim 11, wherein the spring element (3) is a coil spring (3) (figs. 1 and 2, para [0027]).

Claims 1, 3-4, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US 2006/0177340 A1).

Claim 1:
Hsu discloses a method for producing a heat pipe (abstract) comprising, providing a casing element (11) (figs. 1-2, para [0014]); arranging a coherent capillary structure (2) on the casing element (11), wherein the capillary structure (2) is connected to the casing element (11) (figs. 1-2, para [0014]).

Claim 3:
Hsu discloses the method according to claim 1, wherein the connection between the casing element (11) and the capillary structure (2) is established by sintering (figs. 1-2, para [0014]).
Claim 4:
Hsu discloses the method according to claim 1, wherein the capillary structure (2) has a total length and is connected to the casing element (11) across the total length (figs. 1-2, para [0014]).

Claim 8:
Hsu discloses a heat pipe (abstract) comprising a casing element (11) and a coherent capillary structure (2) which is surrounded by the casing element (11) (figs 1-2, para [0014]), wherein the capillary structure (2) is connected to the casing element (11) (figs. 1-2, para [0014]).

Claim 10:
Hsu discloses the heat pipe according to claim 8, wherein the capillary structure (3) is sintered to the casing element (2) (figs. 1-2, para [0014]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. He et al. (US 2013/0174966 A1) discloses a method of making heat pipe having a capillary structure comprising sintering.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726